Order of the Supreme Court, Kings County, dated June 1, 1965, affirmed. No opinion. Ughetta, Rabin and Benjamin, JJ., concur; Beldock, P. J., and Munder, J., dissent and vote to reverse the order and to deny defendant’s motion to suppress evidence, with the following memorandum: In our opinion, the search and seizure herein was proper as incidental to a lawful arrest. The evidence at the hearing establishes that defendant attempted *853to hide her poeketbook at the approach of the arresting officer and that she admitted to him it contained a gun. Under the circumstances, we find this constituted reasonable grounds for the officer to believe that a crime was committed in his presence. The subsequent search and seizure, which immediately preceded the formal arrest, was not invalidated since at the time thereof the officer had probable cause to make the arrest (cf. People v. Glover, 17 N Y 2d 429, 430).